PAMCase
      BASSEL 20-43914-mxm13
               STANDING CHAPTER 13Doc 63 Filed
                                   TRUSTEE       04/07/21      Entered 04/07/21 12:10:24           Page 1 of 2
Bar No.01344800
7001 Blvd 26, Ste 150
North Richland Hills, TX 76180
Phone: (817) 916-4710
Fax: (817) 916-4770

                                   UNITED STATES BANKRUPTCY COURT
                                     NORTHERN DISTRICT OF TEXAS
                                         FORT WORTH DIVISION
IN RE:                                                                            CASE NO.: 20-43914-MXM -13


    CARROLL JAMES LEBOUEF III
       2130 SHORELINE DR
       FLOWER MOUND, TX 75022
       SSN/TIN: XXX-XX-5878

   CHALLIS LEE LEBOUEF
      2130 SHORELINE DR
      FLOWER MOUND, TX 75022
      SSN/TIN: XXX-XX-3862
DEBTORS                                                                    HEARING: MAY 20, 2021 AT 8:30 AM


                          TRUSTEE'S AMENDED OBJECTION TO CONFIRMATION

TO THE HONORABLE U.S. BANKRUPTCY JUDGE:
   NOW COMES Pam Bassel Standing Chapter 13 Trustee and files this Trustee 's Amended Objection to
Confirmation. Trustee would respectfully show the Court:
    In addition to the grounds alleged in the previous objection, which are incorporated herein by reference, the
Trustee objects to confirmation for the following reason (s):
     The Plan fails to meet the feasibility test of 11 U.S. C. Section 1325 (a) (6). Debtors' Plan provides for the
following plan payments:
TO THE TRUSTEE THE SUM OF $500.00 FOR THE FIRST MONTH; $2,300.00 FOR THE NEXT MONTH;
$3,225.00 FOR THE FOLLOWING MONTH; $5,550.00 PER MONTH FOR THE FINAL 57 MONTHS FOR A
TOTAL OF $322,375.00 IN 60 MONTHS.

    Debtors' monthly surplus per Schedules I and J is $ -3,227.76. The Plan also is not feasible for the following
reason(s) if any:
   Trustee is unable to determine if the Plan meets the requirements of 11 U.S. C. Section 1322 and 1325
because:
DEBTOR TESTIFIED AT THE 341 MEETING HE HAS ADDITIONAL INCOME FROM CONSULTANT WORK IN
AFRICA NOT DISCLOSED ON SCHEDULE I.

    Debtors failed to meet the requirements of 11 U.S. C. Section 1325(a)(1) because Debtors have not provided
Trustee the most recent federal income tax return as required by Section 521 (e). As of the 341 Meeting of
Creditors, the tax return(s) for the following tax year(s) had not been provided to the Trustee: 2019 .

     The Plan does not meet the requirements of the best interests of creditors test of 11 U.S. C. Section 1325(a)
(4). Debtors have equity in non-exempt property as follows:




                                                                                                      Page 1 of 2
                                                                            TRUSTEE'S OBJECTION TO CONFIRMATION
   Case 20-43914-mxm13 Doc 63 Filed 04/07/21 Entered 04/07/21 12:10:24
   2171 & 2129 SHORELINE DR (RENTAL PROPERTIES) $46,783.72
                                                                                                      Page 2 of 2
    8 VEHICLES $24,850
    CAR HAULER $2500
    24' UTILITY TRAILER $2500
    3 BOATS $19,200
    6 ATVS $12,500
    BUSINESS CHECKING ACCOUNT $7.52
    3 SHOTGUNS $1000
    PISTOL 45 ACP $300
   The total equity in non-exempt property is approximately $ 109641.24 but the Plan provides for equity in
non-exempt property of only $61,557.52.

    WHEREFORE, Trustee prays confirmation be DENIED and for general relief.
                                                                Respectfully submitted,
                                                       By:    /s/ Ethan S. Cartwright
                                                              Ethan S. Cartwright, Staff Attorney
                                                              Bar No. 24068273
                                                              PAM BASSEL STANDING CHAPTER 13 TRUSTEE
                                                              Bar No. 01344800
                                                              7001 Blvd 26, Ste 150
                                                              North Richland Hills, TX 76180
                                                              (817) 916-4710 Phone
                                                              (817) 916-4770 Fax


                                            CERTIFICATE OF SERVICE
    I hereby certify that a true and correct copy of the foregoing was served on or before the date of filing. Service
was accomplished electronically on Debtors' attorney and all parties entitled to electronic notice and by first class
mail on the Debtors and the parties listed below, if any.

                                                       By:    /s/ Ethan S. Cartwright
                                                              Ethan S. Cartwright
     CARROLL JAMES LEBOUEF III
     CHALLIS LEE LEBOUEF
     2130 SHORELINE DR
     FLOWER MOUND, TX 75022




                                                                                                        Page 2 of 2
                                                                              TRUSTEE'S OBJECTION TO CONFIRMATION
